United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1293
Issued: November 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2013 appellant, through her attorney, filed a timely appeal of a March 28,
2013 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying her request
for a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment as a result of her accepted condition of bilateral carpal tunnel syndrome, thereby
entitling her to a schedule award.
On appeal counsel argued that OWCP’s hearing representative unfairly weighed the
evidence rather than remanding the case for further development.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. The relevant facts are set forth
below.
On May 19, 1999 appellant, then a 42-year-old distribution clerk, filed a traumatic injury
claim alleging that she injured her right hand and arm casing mail on April 29, 1999. OWCP
accepted her claim for carpal tunnel syndrome of the right wrist on September 22, 1999.
Appellant returned to light-duty work. She filed a recurrence of disability claim on
May 25, 2000. Appellant underwent surgery for right carpal tunnel release on June 21, 2000.
OWCP authorized left carpal tunnel release on September 21, 2000. Appellant underwent left
carpal tunnel release on November 10, 2000. OWCP accepted bilateral carpal tunnel syndrome
and bilateral synovitis of the wrists with bilateral carpal tunnel release. Appellant underwent a
nerve conduction velocity study on April 11, 2002 which was normal.
OWCP referred appellant for an impartial medical examination with Dr. Robert Elkins, a
Board-certified orthopedic surgeon, due to a conflict of medical opinion evidence regarding
appellant’s continuing employment-related condition and her ability to work on
December 15, 2009. In a report dated January 20, 2010, Dr. Elkins noted appellant’s history of
injury and reviewed the statement of accepted facts. He also considered her medical records
noting that her nerve conduction velocity testing in 2002 was normal. Dr. Elkins performed a
physical examination finding tenderness in the lateral forearm and wrist, but a negative Tinel’s
sign. He opined that appellant’s tenderness was nonphysiologic in nature as there was no real
tenderness in her neck, shoulder, scapula, arm, forearm or trigger points. Dr. Elkins also
determined that her complaints of dullness in the right arm were nonphysiologic. He found that
appellant’s motor strength was invalid. Dr. Elkins opined that her bilateral carpal tunnel
syndrome had resolved and diagnosed moderate symptom magnification and pain accentuation.
He stated that appellant could return to her date-of-injury position with no restrictions.
Dr. Elkins completed a work capacity evaluation on January 20, 2010 and again opined that the
work-related condition of carpal tunnel syndrome had resolved and that she could return to work
with no restrictions.
By decision dated August 20, 2010, OWCP terminated appellant’s medical and
compensation benefits effective August 29, 2010. It found that the medical evidence submitted
by appellant did not contain reasoning or objective findings in support of the conclusions.
Appellant appealed this decision to the Board. In the March 8, 2012 decision and order,2 the
Board found that the weight of the medical evidence as represented by Dr. Elkins’ well-reasoned
report established that appellant’s disability and medical residuals as a result of her accepted
bilateral carpal tunnel syndrome had resolved. The facts and circumstances of the case as set
forth in the Board’s prior decision are adopted herein by reference.
On July 12, 2012 appellant filed a claim for compensation requesting a schedule award.
OWCP requested medical opinion evidence in support of appellant’s claim by letter dated
July 25, 2012.

2

Docket No. 11-884 (issued March 8, 2012).

2

By decision dated September 18, 2012, OWCP denied appellant’s claim for a schedule
award on the grounds that she had not submitted the necessary medical evidence of impairment
to scheduled member. Counsel requested a telephone hearing before an OWCP hearing
representative on September 24, 2012. He appeared at the oral hearing on January 10, 2013 and
requested 30 days to submit additional medical evidence.
On January 25, 2013 Dr. William C. Daniels, a Board-certified orthopedic surgeon, noted
appellant’s report of symptoms of numbness, tingling and weakness in both upper extremities.
He stated that appellant underwent electrodiagnostic testing on October 19, 2011 which revealed
bilateral carpal tunnel syndrome. Dr. Daniels opined that appellant reached maximum medical
improvement on October 19, 2011. He found that sensation was grossly intact to light touch and
pinprick with slight diminished pinprick on the thumb and index finger right greater than left.
Dr. Daniels stated that Tinel’s sign was slightly positive on the right only and that appellant’s left
forearm measured 27.5 centimeters while her right measured 27 centimeters. He determined that
there was significant weakness on manual muscle testing to all muscles in the upper extremities
and that found grip strength of zero pounds bilaterally repeated three times. Dr. Daniels
diagnosed bilateral carpal tunnel syndrome.
Dr. Daniels applied the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment3 Table 15-23 entrapment/compression neuropathy.4 He
found that appellant’s test findings were grade modifier 1, that her history was of mild persistent
symptoms also grade modifier 1 and that functional scale was grade modifier 1. Dr. Daniels
stated that appellant’s physical findings were grade modifier 2. Applying the A.M.A., Guides
formula, he determined that grade modifier 1 was the final rating category. Dr. Daniels stated,
“The default value in the [grade modifier 1] column is two percent. Using the functional scale,
again determined by the patient’s history and the various questionnaires, moderate category is
utilized resulting in a shift to the right, resulting in three percent [upper extremity impairment] on
the right. Using the 50 percent value of the left results in 1.5. Therefore the final [upper
extremity impairment] for the bilateral carpal tunnel, allowed conditions is 5 percent, by
rounding the 1.5 up to 2 percent.”
By decision dated March 28, 2013, the hearing representative found that Dr. Elkins’
report established that appellant’s disability and medical residuals due to her accepted carpal
tunnel syndrome had resolved. He concluded that appellant had not, therefore, met her burden of
proof to establish that she sustained permanent impairment to a listed scheduled member due to
her accepted work injury. The hearing representative affirmed OWCP’s September 18, 2012
decision.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

A.M.A., Guides 449, Table 15-23.

3

LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.7
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.8 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.9
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome due to her
April 29, 1999 employment injury. On August 20, 2010 it terminated her medical and
compensation benefits effective August 29, 2010 finding that she had no disability or medical
residuals due to her accepted condition. The Board affirmed this decision.
Appellant requested a schedule award on July 12, 2012. She failed to submit any medical
evidence comporting with the sixth edition of the A.M.A., Guides and OWCP denied her claim
on September 18, 2012. Appellant requested an oral hearing. Following the oral hearing on
January 10, 2013, she submitted a medical report from Dr. Daniels dated January 25, 2013
utilizing the A.M.A., Guides and concluding that appellant had three percent impairment of her
right upper extremity and two percent impairment of her left upper extremity.
OWCP’s hearing representative denied appellant’s claim for a schedule award on the
grounds that she had no residuals of her accepted condition in accordance with Dr. Elkins’
5

5 U.S.C. §§ 8101-8193, 8107.

6

20 C.F.R. § 10.404.

7

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
8

A.M.A., Guides 449, Table 15-23.

9

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. A.M.A., Guides 448-49.

4

impartial medical examination. The issue, however, is not whether appellant required further
medical treatment for her bilateral carpal tunnel syndrome, the issue decided by Dr. Elkins, but
whether she is entitled to a schedule award for a permanent impairment. A claimant may have
an employment-related condition that results in permanent impairment under the A.M.A.,
Guides, without any disability for work or the need for continued medical treatment.10
On remand, OWCP should review the medical evidence and determine whether appellant
has established a permanent impairment in accordance with the appropriate provisions of the
A.M.A., Guides. The case will be remanded to OWCP for further development and the proper
adjudication of the issue of the extent of the bilateral upper extremity impairment to be followed
by a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the March 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: November 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See B.K., 59 ECAB 228 (2007); D.L., Docket No. 11-1971 (issued August 21, 2012).

5

